         Case 2:17-cv-05804-GJP Document 100 Filed 03/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL J. BEAUTYMAN and
 MICHAEL J. BEAUTYMAN FAMILY
 LIMITED PARTNERSHIP,
                 Plaintiffs,
                                                         CIVIL ACTION
                                                         NO. 17-5804
             v.

 DAVID LAURENT also known as DAVID
 J. LEHARVEO,
                 Defendants.


                                       ORDER

        AND NOW, this 2nd day of March 2021, upon consideration of Plaintiffs’

Renewed Motion to Compel Full and Complete Responses to Plaintiffs’ Interrogatories

in Aid of Execution and to Hold Defendant in Contempt, (ECF 97), it is ORDERED

that:

        1.    the motion is GRANTED to the extent that it seeks to compel Defendant

              David Laurent’s interrogatory responses. Defendant shall provide full

              and complete interrogatory responses to Beautyman on or before

              Wednesday, March 10, 2021; and

        2.    the motion is DENIED without prejudice to the extent that it seeks to

              hold Laurent in contempt.

                                               BY THE COURT:


                                                /s/ Gerald J. Pappert
                                               __________________________
                                               GERALD J. PAPPERT, J.
